Exhibit 10.3

FIFTH AMENDMENT OF LEASE

THIS FIFTH AMENDMENT OF LEASE (this “Amendment”) is made as of the 11th day of
April, 2011, by TBCI, LLC, a Massachusetts limited liability company, as Trustee
of 3 Forbes Realty Trust, a Massachusetts nominee trust (successor in interest
to BHX, LLC) (“Landlord”), and AGENUS INC. (f/k/a ANTIGENICS, INC.), a Delaware
corporation (“Tenant”).

Recitals

A. Landlord and Antigenics, Inc. entered into a Lease dated December 6, 2002, as
amended by a First Amendment of Lease dated August 15, 2003, by a Second
Amendment of Lease dated March 7, 2007, by a Third Amendment of Lease dated
April 23, 2008, and by a Fourth Amendment of Lease dated September 30, 2008 (as
so amended, the “Lease”), pursuant to which Landlord leased to Tenant all of the
rentable space in the building commonly known as 3 Forbes Road, Lexington,
Massachusetts. All capitalized terms used in this Amendment which are defined in
the Lease and not otherwise defined in this Amendment shall have the meanings
given in the Lease.

B. Pursuant to a name change filed with the Secretary of State of Delaware and
the Commonwealth of Massachusetts Antigenics, Inc. changed its name to AGENUS
INC. effective January 6, 2011.

C. Landlord has negotiated a lease to a third party (the “Third Party Lease”)
for that portion of the Premises depicted as “MIT B-2” on Exhibit A hereto (the
“Elimination Space”).

D. Tenant desires to accommodate the Third Party Lease in order to induce
Landlord to eliminate the Elimination Space from the Lease.

E. For the foregoing reasons, Landlord and Tenant desire to enter into this
Amendment to eliminate the Elimination Space from the Lease, on and subject to
the terms and conditions set forth below.

Statement of Amendment

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby agree as follows:

1. Elimination of Elimination Space. The Elimination Space shall be eliminated
from the Lease, on and subject to the following terms and conditions:

 

  (a)

Within ten (10) Business Days after the date of this Amendment, Tenant shall
surrender all of the Elimination Space, other than that portion of the
Elimination Space designated as “Storage Space” on Exhibit A hereto (the
“Storage Space”), in its as-is condition, removing any and all signs and
lettering and all personal property, goods and effects belonging to Tenant or
anyone claiming through or under Tenant, subject to clause (f) below. Currently,
wired based telecommunications services for the Building enter the Building at a
tel/data room located within the Elimination Space. Therefore, notwithstanding
the foregoing, prior to surrender of the Elimination Space by Tenant, Landlord
shall provide for Tenant to have access to such tel/data room as needed during
the remainder of the Lease Term, either (i) through an exterior door constructed
by Landlord at Landlord’s cost or (ii) through the remainder of the Elimination
Space under arrangements with the tenant of the Elimination Space reasonably
satisfactory to Tenant. Landlord will cause the construction of improvements to
the Elimination Space



--------------------------------------------------------------------------------

 

pursuant to the Third Party Lease to be performed in such a manner as will not
cause any interruption in the telecommunications services provided through the
equipment in the tel/data room. Landlord may, at Landlord’s option and cost,
relocate and/or reconfigure the tel/data room, and the equipment in the tel/data
room, provided that Landlord performs such relocation and/or reconfiguration in
such a manner as will not cause any interruption in service.

 

  (b) Within sixty (60) days after the date of this Amendment, Tenant shall
surrender the Storage Space, in its as-is condition, removing all personal
property, goods and effects belonging to Tenant or anyone claiming through or
under Tenant. Within a time frame that will accommodate Tenant’s surrender of
the Storage Space within sixty (60) days after the date of this Amendment,
Tenant will cause to be performed to space that will continue to be a part of
the Premises such work as is necessary to relocate the property presently in the
Storage Space to such other space. Landlord shall pay or reimburse Tenant for
the actual costs of performing such work, up to a maximum of $86,500.

 

  (c) The Elimination Space shall be eliminated from the Lease and the Premises
effective as of the date of surrender by Tenant in accordance with clause
(a) above, subject to Tenant’s continuing obligation for Base Rent and
Additional Rent with respect to the Elimination Space until the reduction date
provided for in clause (d) below. Upon the elimination of the Elimination Space,
the Leasable Square Footage of the Premises shall be an agreed 83,171 square
feet, taking into account an allocation to the Premises of a pro rata share of
the Common Areas (including the New Common Areas as defined below).

 

  (d) Base Rent and Tenant’s Share shall be reduced to reflect the elimination
of the Elimination Space as of the earlier of (x) the commencement of the term
of the Third Party Lease with respect to the Elimination Space or
(y) November 1, 2011.

 

  (e) The construction of improvements to the Elimination Space pursuant to the
Third Party Lease will require the performance of work to demise the Elimination
Space from the remainder of the Premises (collectively, the “Demising Work”),
including (i) the installation of demising walls, the construction of the Common
Areas as depicted on Exhibit A hereto and in accordance with this provision (the
“New Common Areas”), and (ii) the separation of utilities and systems serving
the remainder of the Premises from the utilities and systems serving the
Elimination Space.

 

  (i) Landlord shall consult with Tenant in designing the New Common Areas and
will design the New Common Areas consistent with Exhibit A hereto and consistent
with the quality of common areas in first class buildings in the market area of
the Building. Landlord agrees that Tenant shall have the right to review and
approve any material changes to the existing Common Areas that Landlord intends
to make in connection with the design and construction of the New Common Areas,
which approval shall not be unreasonably withheld, conditioned or delayed.

 

  (ii) Landlord, at its sole cost and expense, shall cause the Demising Work to
be performed in a good and workmanlike manner and in accordance with Legal
Requirements, and shall cause such Demising Work with respect to the Elimination
Space to be complete by the commencement of the term of the Third Party Lease
with respect to the Elimination Space. Landlord and Tenant shall consult and
coordinate with each other in order that the Demising Work is performed in such
manner as to minimize, to the extent practical, interference with (i) Tenant’s
business operations in the remainder of the Premises and (ii) Landlord’s
construction of improvements to the Elimination Space.



--------------------------------------------------------------------------------

  (f) Upon surrender of the Elimination Space, Tenant shall transfer to Landlord
the equipment presently located in the cafeteria and fitness facility within the
Elimination Space and set forth on Exhibit B hereto, free and clear of all liens
created by Tenant but otherwise in the then as-is condition without warranty,
and at no cost to Tenant. At the request of Landlord, Tenant shall execute and
deliver to Landlord a commercially reasonable bill of sale for such equipment.

 

  (g) Tenant may, subject to Legal Requirements, place trailers in the Parking
Areas at locations approved by Landlord and store items removed from the
Elimination Space in such trailers. If Tenant places such trailers in the
Parking Areas, the parking spaces used by such trailers will be charged against
Tenant’s Parking Allocation (defined below), Landlord may require Tenant to
relocate such trailers within the Parking Areas from time to time upon
reasonable advance notice, and Tenant shall cause such trailers to be removed
not later than the termination of the Lease (including any renewal terms);
provided that Tenant shall not be required to relocate such trailers more
frequently than one time per year unless reimbursed by Landlord for the costs of
any relocation in excess of one per year.

 

  (h) Item 8 of the Summary of Basic Terms will be amended as of the
commencement of the Third Party Lease to provide in its entirety as follows:

 

  8. Tenant’s Parking Allocation: 1.85 parking spaces per 1,000 square feet of
the Premises.

2. Amendment of Section 2.2. Section 2.2 of the Lease is amended to add the
following to the end of the Section:

Notwithstanding the foregoing, Tenant shall have the right, without the
requirement of any additional payments hereunder, as appurtenant to the
Premises, to use space on the roof of the Building for the purpose of repairing,
replacing, servicing, operating and maintaining Tenant’s existing equipment
located on the roof of the Building, and Tenant shall have the right, in common
with other tenants of the Building, to install, repair, replace, service,
operate and maintain additional equipment on the roof where necessary or
desirable in the future to Tenant’s business operations.

3. Amendment of Section 2.3. Section 2.3 of the Lease is deleted in its entirety
and the following substituted in place thereof:

Section 2.3 Parking. Tenant’s Invitees are authorized to park passenger vehicles
in the Parking Areas, in common with Landlord and other tenants of Landlord’s
Property from time to time. Landlord may, at Landlord’s option, provide parking
on a parcel adjacent to Landlord’s Property as depicted on Exhibit C hereto (in
addition to the Parking Areas), in which event the Parking Areas shall be deemed
to be modified to include such adjacent property. Landlord may also, at
Landlord’s option, develop a structured parking deck on Landlord’s Property, and
if Landlord develops a structured parking deck, Landlord may, so long as
Landlord accommodates Tenant’s allocation of parking spaces in other portions of
the Parking Areas, designate the spaces on and directly below such structured
parking deck for the exclusive use of other tenants of the Building. Tenant
shall not (a) permit any of Tenant’s Invitees (other than visitors) to park in
spaces designated as “visitor” spaces, (b) permit any of Tenant’s Invitees to
park in spaces designated as “reserved” spaces (unless reserved for Tenant),
(c) permit the total number of passenger automobiles parked on Landlord’s
Property by Tenant’s Invitees, at any time, to exceed 1.85 per 1,000 square feet
of the Premises, and (d) except for delivery trucks using designated loading and
unloading facilities, and except for storage trailers which Tenant is allowed to
place in the Parking Areas, permit any of Tenant’s Invitees to park any vehicle
on Landlord’s Property other than passenger automobiles.



--------------------------------------------------------------------------------

Landlord may, from time to time, designate one or more spaces as reserved for
the exclusive use of one or more of the tenants of the Building and/or for
Landlord’s Invitees (provided reserved spaces for Landlord’s Invitees shall not
exceed two (2)), provided that if Landlord provides reserved spaces to other
tenants or occupants of the Building (other than spaces on or directly below a
structured parking deck), then Tenant shall be provided an equal number of
reserved spaces (per square foot based on square footage leased by the tenant
receiving the benefit of such reserved parking spaces) and Tenant shall have a
pro-rata share of any reserved spaces that are located in a preferred location
(other than spaces on or directly below a structured parking deck), including in
front of the main entrance to the Building. Landlord agrees that Tenant shall at
all times have access to at least the number of spaces required to satisfy
Tenant’s Parking Allocation and Landlord agrees that it shall not over-allocate
the parking spaces available in the Parking Areas.

4. Amendment of Section 3.4. Section 3.4 of the Lease is deleted in its entirety
and the following substituted in place thereof:

Section 3.4 Signs. Tenant shall have the right to erect one (1) sign on the
exterior of the Building provided that such sign complies with the provisions of
this Section 3.4 and other applicable provisions of this Lease. The sign’s
location, design, shape, size, materials, color and type and all other matters
related to such sign (other than Tenant’s right to erect a sign) shall be
subject to Landlord’s prior written approval, which Landlord will not
unreasonably withhold, condition or delay, following submission by Tenant to
Landlord of detailed plans and specifications therefor. Except for the sign
permitted pursuant to the above provisions of this Section 3.4 and any interior
signs that currently exist at the Premises, Tenant shall not erect any signs
which are visible from the exterior of the Building without the prior written
consent of Landlord. Landlord hereby approves Tenant’s sign and flag located on
and adjacent to the exterior of the Building, provided that Landlord may, at
Landlord’s cost, relocate such sign and/or flag to another location reasonably
satisfactory to Tenant. Tenant shall not erect signs except in compliance with
all applicable requirements of the Town of Lexington and all other applicable
Legal Requirements. Tenant shall be solely responsible for confirming that any
proposed sign is in compliance with all such requirements. All costs of
obtaining permits and approvals, creating, installing, illuminating,
maintaining, repairing, and/or replacing such sign shall be paid by Tenant.
Tenant understands that other tenants may have rights to erect signs on or
visible from the exterior of the Building and/or Landlord may erect signs on
behalf of other tenants and, in either case, Tenant shall be granted a
corresponding right to do the same, or have identifying signage included in any
sign erected by Landlord (based on a pro-rata allocation of available signage
space permitted under Legal Requirements according to the area leased by such
tenant and Tenant, with Tenant’s existing sign included in determining Tenant’s
pro-rata allocation of available signage space). If, under Legal Requirements,
there is a limit on the overall size of exterior signage on the Building, the
size of Tenant’s exterior sign shall be limited to Tenant’s Share of such
overall size. Any signs located in the interior of the Building shall comply
with all applicable Legal Requirements. Tenant shall maintain its signs, if any,
in good repair and condition. In addition, Tenant may, at its sole cost and
expense, place a sign board identifying Tenant on the existing sign post located
at the intersection of Route 2A and Forbes Road, subject to applicable Legal
Requirements and the rights of other Persons. Any such sign board shall be
consistent in size, color and appearance with other sign boards placed on such
sign post. Tenant acknowledges that the sign post is not part of Landlord’s
Property and that Landlord makes no representations, warranties or commitments
of any kind regarding Tenant’s right to place and/or maintain any sign board
thereon. At the end of the Lease Term or earlier termination of this Lease,
Tenant shall promptly remove all exterior signage placed on the Building and/or
sign post and restore all damage related to the installation, existence and/or
removal of such signage. Notwithstanding the foregoing, Tenant shall have the
right, on behalf of a subtenant



--------------------------------------------------------------------------------

permitted under the Lease, at Tenant’s sole cost and expense, and subject to
applicable Legal Requirements and all other requirements provided above, to
install interior identifying signage at the entrance to any such subleased
premises either on the entry door or on the walls located outside of the entry
door, which signage shall in all events be subject to Landlord’s approval as to
specifications, which shall approval shall not be unreasonably withheld or
delayed;

5. Amendment of Section 6.1. Section 6.1 of the Lease is amended by adding the
following Section 6.1(h):

(h) Common Areas. Landlord shall maintain and keep the Common Areas in good
condition and repair.

6. Force Majeure. In the event that either party shall be delayed, hindered in
or prevented from the performance of any act or obligation required under this
Amendment by reason of acts of God, strikes, lockouts, labor troubles or
disputes, inability to procure or shortage of materials or labor, failure of
power or utilities, delay in transportation, fire, vandalism, accident, flood,
severe weather, other casualty, Legal Requirements, riot, explosion, war,
natural or local emergency, acts or omissions of others, including the other
party to this Amendment, or other reasons of a similar or dissimilar nature not
solely the fault of, or under the exclusive control of, the party attempting to
perform, then performance of such act or obligation shall be excused for the
period of the delay and the period for the performance of any such act or
obligation shall be extended for the period equivalent to the period of such
delay.

7. Inconsistencies; Continuing Effect of Lease. To the extent that the
provisions of this Amendment are inconsistent with the provisions of the Lease,
the provisions of this Amendment will control and the Lease will be deemed to be
amended hereby. Except as amended by this Amendment, the provisions of the Lease
remain in full force and effect.

8. Multiple Counterparts. This Amendment may be executed in multiple
counterparts, each of which will be an original, but all of which, taken
together, will constitute one and the same Amendment.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.

 

TBCI, LLC, as Trustee of 3 Forbes Realty Trust By: /s/ Eric D. Schlager Name:
Eric D. Schlager Title: President AGENUS INC. By: /s/ John Cerio Name: John
Cerio Title: Vice President Human Resources

EXHIBIT A (Floor Plans)

EXHIBIT B (cafeteria/fitness facility equipment)

EXHIBIT C (adjacent parcel)



--------------------------------------------------------------------------------

EXHIBIT A

(Floor Plans)



--------------------------------------------------------------------------------

EXHIBIT B

(Cafeteria/Fitness Facility Equipment)



--------------------------------------------------------------------------------

EXHIBIT C

(Adjacent Parcel)